Per Curiam.
This is an application by Oliver Raven for leave to appeal from the denial of post conviction relief by the Criminal Court of Baltimore.
The following contentions were raised by the applicant below:
1. “Should the Maryland Court of Appeals review questions on direct appeal that were not raised by proper and timely objections in the lower court by defense counsel where petitioner alleges that his Constitutional rights have been violated?”
2. “That he was illegally arrested and subjected to an illegal search and seizure, the fruits of which were introduced into evidence at the trial.”
*6573. “That the evidence was insufficient to sustain the conviction.”
4. “That his confession was involuntary and the trial Judge erred in admitting it into evidence.”
(Although the applicant raised several other contentions below, they are merely a repetition of these four.)
As to contentions 2, 3 and 4, the application will be denied for the reasons stated in the opinion of Judge Cullen in the lower court.
As to the first contention, this Court has repeatedly held that the failure to follow procedural requirements below will bar review on appeal. See Raven v. State, 233 Md. 241, cert. den. 377 U.S. 947; Titus v. Warden, 233 Md. 618; and cf. Henry v. Mississippi, 379 U.S. 443, 13 L.ed 2d 408, 85 S.Ct. 564. Furthermore, the contention merely poses a theoretical question without indicating what relevancy it has to the applicant and therefore presents no justiciable issue. Cf. Sansbury v. Director, 237 Md. 545.

Application denied.